DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit”, “event detector”,  in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Yamashita JP 2010028537.
Regarding claim1, Yamashita  discloses a record-and-replay control device comprising: a video data acquisition unit configured to acquire video data captured by an imaging unit configured to capture an image of outside of a vehicle(page3-4, recording apparatus comprising a plurality camera); an event detector configured to detect an event with respect to the vehicle(page3-4  the recording apparatus includes accident detection unit detect an accident(event) of the vehicle); an event detection direction acquisition unit configured to acquire an event detection direction of the event detected by the event detector with respect to the vehicle(page3-4, detection of direction in which the accident(event) occurs); a recording controller configured to, when the event detector detects an event, store video data caused by the detected event as event recording data that is captured by the imaging unit with a first angle of view(page3-4,  plurality of the input images area created by imaging different directions); a replay controller configured to replay selected event recording data(page3, regenerating apparatus  reproduce/display an output image, page18-19 ); and a display controller configured to control a display unit to display, out of thumbnail images indicating pieces of the event recording data stored by the recording controller, a thumbnail image indicating the event recording data to which the event detection direction is correlated, as a thumbnail image obtained by adopting a second angle of view with enlargement in the event detection direction detected by the event detection direction acquisition unit(page3, page18-19,describes the image of a specific channel enlarge  based on the direction in which the accident detected, fig. 16), and controls the display unit to display the replayed event recording data(page3, page18-19,describes the image of a specific channel enlarge  based on the direction in which the accident detected, fig. 16. page18, recording apparatus performs a display operation according to a user request).

	Regarding claim2, Yamashita discloses the record-and-replay control device according to claim 1, wherein the display controller controls to replay and display, with the second angle of view, the event recording data selected using the thumbnail image with the second angle of view (page3, page18-19,describes the image of a specific channel enlarge  based on the direction in which the accident detected, fig. 16,page18 recording apparatus performs a display operation according to a user request).

Regarding claim3, Yamashita discloses the record-and-replay control device according to claim 1, wherein when the thumbnail image with the first angle of view is selected, the display controller controls to display the selected thumbnail image as the thumbnail image with the second angle of view (page3, page18-19, describes the image of a specific channel enlarge based on the direction in which the accident detected, fig. 16).

Regarding claim4, Yamashita discloses the record-and-replay control device according to claim 1, wherein when the thumbnail image is selected, the display controller controls to display the selected thumbnail image as a thumbnail image having an increased display area with the second angle of view (page3, page18-29, describes the image of a specific channel enlarge based on the direction in which the accident detected, fig. 16).

Regarding claim5, Yamashita discloses the record-and-replay control device according to claim 1, wherein the display controller controls to display, as the thumbnail image with the second angle of view, the thumbnail image indicating the event recording data based on the event detected within a recent predetermined period (page4, recording image format arranges a plurality of images obtained by reducing(thumbnail) a plurality of the input image, page15).

Claims 6-7 are rejected for similar reason as discussed in claim1 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484